DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20120162876).
Regarding claim 1, Kim teaches an elastic stretch and retraction mechanism (shown in FIGs 3A, 3B, and 3C) for an electronic device (device 100 in FIG 1), comprising: a fixed bracket  (shown in annotated diagram (FIG 3C) below) fixed to a housing assembly (the covers 121 and 123 in FIGs 3A and 3B) of the electronic device; a guide member connected to the fixed bracket (the bottom of the covers 121 and 123); a sliding member (shown in annotated diagram below) slidably connected to the guide member (slides on the bottom of covers 121 and 123), and configured to connect with a stretch and retraction end of a flexible screen (screen 130 in FIG 3C; paragraph 44 “the other side of the first elastic member 121a is connected to the first side of the flexible display unit 130”; paragraph 47 “the other side of the second elastic member 123a is connected to the second side of the flexible display unit 130”) of the electronic device; and an elastic member (121a and 123a in FIGs 3A, 3B, and 3C) arranged between the fixed bracket and the sliding member, and configured to reset the sliding member (Paragraph 50).

    PNG
    media_image1.png
    763
    846
    media_image1.png
    Greyscale

Regarding claim 11, Kim teaches an electronic device (device 100 in FIG 1), comprising: a housing assembly (the covers 121 and 123 in FIGs 3A and 3B); at least one elastic stretch and retraction mechanism comprising (shown in FIGs 3A, 3B, and 3C): a fixed bracket (shown in annotated diagram above)  fixed to the housing assembly (the covers 121 and 123 in FIGs 3A and 3B) of the electronic device; a guide member connected to the fixed bracket (the bottom of the covers 121 and 123); a sliding member (shown in annotated diagram above) slidably connected to the guide member (slides on the bottom of covers 121 and 123), and an elastic member (121a and 123a in FIGs 3A, 3B, and 3C) arranged between the fixed bracket and the sliding member, and configured to reset the sliding member (paragraph 50) and a flexible screen (screen 130 in FIG 3C) comprising at least one stretch and retraction end, part of the flexible screen being fixed to the housing assembly, the stretch and retraction end being connected to the sliding member of the elastic stretch and retraction mechanism (paragraph 44 “the other side of the first elastic member 121a is connected to the first side of the flexible display unit 130”; paragraph 47 “the other side of the second elastic member 123a is connected to the second side of the flexible display unit 130”), the stretch and retraction end being configured to drive the sliding member to slide outwards from the housing assembly to allow the flexible screen to stretch (as can be seen in FIG 3C, the arrow indicates the direction of sliding when stretching), and the stretch and retraction end is further configured to drive the sliding member to reset to allow the flexible screen to retract (paragraph 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen (US 20200366331).
Regarding claims 6 and 16, respectively, Kim teaches the device according to claims 1 and 11.
Kim does not specifically teach wherein the sliding member is provided with a sliding slot, and the guide member is slidably fitted in the sliding slot.
Chen teaches a cover for an electronic device having a sliding member (120 and 130 in FIG 4) provided with a sliding slot (G1 and G2 in FIG 4), and a guide member (P1 and P2 in FIG 4) slidably fitted in the sliding slot.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Chen to provide a sliding slot where the guide member is slidably fitted in the slot. Doing so would “achieve an effect of slidable configuration” (see Chen paragraph 20), which would provide more stability in sliding by including a sliding slot instead of just sliding atop a flat surface as in the device of Kim.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim in view of Chen.
Claims 8 and 18 are  rejected as anticipated by Kim, since Kim teaches the device according to claims 1 and 11, further comprising a limiting member (123b in FIGs 3A, 3B, and 3C), wherein the limiting member is fixed to the guide member (the guide member is the bottom of the housing and 123b is fixed to the housing), and the sliding member is configured to slide between the limiting member and the fixed bracket (see the diagram above).
Claims 8 and 18 are also rejected as obvious over Kim in view of Chen, since Kim may be interpreted as not specifically teaching a limiting member, wherein the limiting member is fixed to the guide member, and the sliding member is configured to slide between the limiting member and the fixed bracket.
Chen however teaches a limiting member, wherein the limiting member (thread holes on 112 and the step screws P1 and P2 in FIG 4) is fixed to the guide member (112 in FIG 4), and the sliding member (120 and 130 in FIG 4) is configured to slide between the limiting member and the fixed bracket (114 of backplate 110 in FIGs 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Chen to provide a limiting member. Doing so would limit the sliding and stop the mechanism from falling apart when stretched too far.
Regarding claims 9 and 19, Kim teaches the elastic stretch and retraction mechanism according to claims 8 and 18, wherein the limiting member is further fixed to the housing assembly (123b is fixed to the housing).
Regarding claims 9 and 19, Kim in view of Chen teach the device according to claims 8 and 18, respectively, wherein the limiting member is further fixed to the housing assembly (112 is a part of the housing in FIG 4 of Chen).
Regarding claims 10 and 20, Kim in view of Chen teach the device according to claims 9 and 19, respectively, wherein the limiting member is provided with a threaded hole (the thread holes on 112 in FIG 4 of Chen), and the limiting member is fixed to the housing assembly by a screw (P1 and P2 in FIG 4 of Chen) penetrating the housing assembly to be threadedly fitted in the threaded hole.

Allowable Subject Matter
Claims 2-5, 7, 12-15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 would be allowable since Kim does not teach “the sliding member is provided with a first limiting slot, the fixed bracket is provided with a second limiting slot opposite to the first limiting slot, the elastic member is limited in the first limiting slot and in the second limiting slot, and the elastic member is configured to stretch and retract along a direction from the first limiting slot to the second limiting slot”.
Claims 3-5 would be allowable because they depend, either directly or indirectly, from claim 2.
Claim 7 would be allowable since Kim does not teach “two guide members are provided, the two guide members are oppositely arranged on two ends of the fixed bracket, and two ends of the sliding member are slidably connected to the two guide members, respectively”.
Claim 12 would be allowable since Kim does not teach “the sliding member is provided with a first limiting slot, the fixed bracket is provided with a second limiting slot opposite to the first limiting slot, the elastic member is limited in the first limiting slot and in the second limiting slot, and the elastic member is configured to stretch and retract along a direction from the first limiting slot to the second limiting slot”.
Claims 13-15 would be allowable because they depend, either directly or indirectly, from claim 12.
Claim 17 would be allowable since Kim does not teach “two guide members are provided, the two guide members are oppositely arranged on two ends of the fixed bracket, and two ends of the sliding member are slidably connected to the two guide members, respectively”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bohn et al. (US 20160147261) teach an extendable display mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about                                                                                                                                                                                                         filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H./Examiner, Art Unit 4174                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
October 6, 2022